          Case 4:20-cv-00507-KGB Document 4 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOY YYUVONE HEIDELBERGER                                                         PLAINTIFF

v.                               Case No. 4:20-cv-00507-KGB

LLOYD & MCDANIEL PLC and
PORTFOLIO RECOVERY ASSOCIATES LLC                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Joy Yyuvone Heidelberger’s complaint is dismissed with prejudice (Dkt. No. 1).

       It is so ordered this 27th day of January, 2021.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
